Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  129021                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129021
                                                                    COA: 260290
                                                                    Oakland CC: 2002-037500-CF
  ONE THOUSAND ONE HUNDRED
  ONE DOLLARS AND SIXTY-SEVEN
  CENTS ($1,101.67) IN U.S. CURRENCY,
             Defendant,
  and
  CARL B. SMITH,
            Claimant-Appellant.
  _________________________________________/

               On order of the Court, the application for leave to appeal the June 13, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2005                   _________________________________________
           l1219                                                               Clerk